Citation Nr: 9917210	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-14 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for right temporomandibular 
joint disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
August 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  Such matter was remanded to the RO by the Board in 
July 1997, and following the completion of the requested 
action, a supplemental statement of the case was issued by 
the RO in Denver, Colorado, wherein the continued denial of 
the claim in question was noted.  Such case was then returned 
to the Board for further review.


FINDING OF FACT

Evidence is in equipoise as to the onset during the veteran's 
extended period of military service of a disorder of the 
right TMJ.


CONCLUSION OF LAW

A right TMJ disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In reviewing 
any claim for service connection, however, the initial 
question is whether the claim is well grounded.  In the 
present case, the Board finds that the veteran's claim for 
service connection for a right TMJ disorder is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim that is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board also is 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.

The veteran essentially contends that he currently has a TMJ 
disorder which was incurred during his active military 
service.  The veteran's service medical records reveal that 
in December 1984, based on clinical evidence of right TMJ 
tenderness with a mid-to-late opening click, for which an 
assessment of probable TMJ dysfunction was offered, the 
veteran was referred for an oral surgery evaluation.  In the 
referral, it was indicated that he was seen with a history of 
an intermittent closing click in his jaw.  Oral surgery 
examination revealed a maximum opening of 44 millimeters with 
a right TMJ mid-closing click.  There was noted to be a full 
range of motion without clicks in the lateral or protrusive 
position.  The muscles and the TMJ were nontender.  The 
impression was of an unremarkable TMJ examination.  

VA dental records from service reveal that in August 1991, 
the veteran underwent a TMJ examination.  The veteran 
reported cyclic right masseter area pain over the previous 
six months, usually lasting more than one week.  Also noted 
was one episode of apparent closed lock jaw, where opening 
and closing range of motion was limited by pain; however, 
that was reportedly resolved in one day.  On examination, 
there was tenderness of the masseter and temporal areas and a 
right closing click with associated slight deviation.  There 
was no noticeable opening click.  Minimal other noise was 
noted.  The assessments were of right disk displacement with 
reduction, cyclic myofascial pain dysfunction, bruxism, and 
muscle hyperactivity.  It was noted that the disease process 
was explained to the veteran at that time.

Following separation from service, the veteran underwent a VA 
dental examination in October 1995.  The diagnosis was of 
"crepitus, right TMJ" but the examiner noted that there was 
no disabling effect on the veteran's everyday activities and 
no ancillary problems as a result of the TMJ.  An October 
1995 VA general medical examination report contains a 
diagnosis of TMJ disease.  The examiner noted some clicking 
when placing fingers over the veteran's right TMJ, and a 
clicking noise was heard when the veteran performed a chewing 
motion.   

There is of record a statement, dated in October 1997, as 
well as copies of progress notes compiled in 1996 and 1997, 
from the veteran's dentist, wherein treatment for 
stabilization of the veteran's TMJ is shown.  An increased 
level of TMJ tenderness was noted in September 1997.

As noted above, in July 1997, this case was previously before 
the Board and remanded for further medical development, which 
included a February 1998 VA examination.  At that 
examination, the veteran reported intermittent jaw joint pain 
on the right side.  He also indicated that the pain had been 
present for years, and that the frequency of the pain was 
monthly.  He described the pain as being present when he 
would chew and open his mouth wide; he also described the 
pain (on a scale of one to ten, with ten as the highest), as 
one and two, for the most part.  The only pertinent abnormal 
finding/assessment was of an asymptomatic closing click or 
popping of the right TMJ.

In an addendum to the February 1998 VA examination, the 
prosthodontist indicated that the findings reflected "an 
asymptomatic (i.e., without symptoms or pain) closing click 
of the right temporomandibular joint."  The examiner further 
stated that "[w]hile a closing click of a TMJ is not a 
normal finding, a small percentage of patients exhibit such a 
click.  As long as the click is asymptomatic, it generally is 
not considered harmful and no treatment is indicated."  
Furthermore, the examiner stated that the findings in the 
February 1998 examination were identical to those in the 
December 1984 examination, in that the muscles were not 
tender to palpation, nor was the TMJ.  Additionally, the 
examiner indicated that the right TMJ click was definitely a 
continuation of that noted in the December 1984 examination.  
In conclusion, the examiner stated that the veteran has a 
right TMJ closing click, with no pain from the click and no 
TMJ dysfunction.  

The Board has thoroughly reviewed the evidence of record, as 
summarized above, and finds that the evidence for and against 
the existence of a right TMJ disorder is in relative 
equipoise, such that under the provisions of 38 U.S.C.A. 
§ 5107(b), the doubt is to be resolved in the veteran's favor 
and service connection granted for the veteran's right TMJ 
disorder.  The Board acknowledges that a portion of the 
evidence on file alludes to the proposition that disability 
of the right TMJ is not present, given that the primary 
manifestation is an asymptomatic click of the joint.  No 
medical professional, however, has directly offered that 
opinion, and moreover, the VA examiner in 1998 clearly 
established that the primary manifestation is not a normal 
variant, but an abnormal finding of longstanding duration.   
In view of the foregoing, and inasmuch as the right TMJ 
dysfunction had its onset during service in 1984 and is 
associated with credible complaints of chronic pain and 
tenderness and for which treatment from a private dentist is 
ongoing, it is judged that the evidence is placed in relative 
equipoise.  Thus, a grant of the benefit sought is in order. 


ORDER

Service connection for a right TMJ disorder manifested by 
clicking or popping of the joint and complaints of pain and 
tenderness, is granted.  



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

